Citation Nr: 9922023	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-42 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

2.  Entitlement to an increased rating for the service-
connected diabetes mellitus, currently rated as 60 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from June 
1956 to June 1960.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 decision of the RO.  

In May 1997, the Board remanded the case so that the veteran 
could be scheduled for a hearing before a Member of the 
Board.  The veteran appeared at a hearing before this Member 
of the Board sitting at the RO in February 1999.  The veteran 
also had appeared at hearings before Hearing Officers in 
December 1993 and September 1994.  

A VA Form 21-4138 dated in February 1999 raises claims of 
service connection for vision loss, peripheral neuropathy, a 
right arm condition, impotency, a psychiatric condition, 
PTSD, loss of smell, a joint condition, a scar disorder and a 
voiding disorder and for aid and attendance benefits.  These 
claims are referred to the RO for appropriate action.  




REMAND

The Board finds the veteran's claim for schedular rating over 
60 percent for the service-connected diabetes mellitus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

As previously noted, the veteran currently suffers from 
diabetes mellitus rated as 60 percent disabling under 
Diagnostic Code 7913.  A note following Diagnostic Code 7913 
states that compensable complications of diabetes are to be 
rated separately unless they are part of the criteria used to 
support a 100 percent evaluation.  The record contains 
medical evidence from Dr. McGrew which states that the 
veteran suffers from complications of his diabetes mellitus 
that would be compensable if separately evaluated (diabetic 
neuropathy).  This issue is therefore remanded to the RO in 
order for an examination to evaluate the current severity of 
the veteran's service-connected disability.  

The veteran's claims folder contains two letters from C. J. 
McGrew, Jr., M.D.  The first letter, dated in May 1992, 
states Dr. McGrew's qualifications as the veteran's family 
physician, as a retired Naval Physician who was in charge of 
the "Enlistment and Retention Desk" for the Navy and U. S. 
Marine Corps, as the author of the present U.S. Navy policy 
on retaining selected diabetic patients, as a physician with 
roughly a thousand diabetic patients in his practice, and as 
a lecturer on diabetic neuropathy.  The letter states the 
opinion of Dr. McGrew that the veteran suffered from diabetic 
neuropathy due to his service-connected diabetes mellitus and 
that he was totally and permanently disabled due to the 
condition.  

Records received from the Social Security Administration show 
that the veteran has been granted disability benefits by that 
agency.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the service-connected diabetes mellitus 
since September 1994.  The RO should 
request the veteran to furnish signed 
authorizations for release of copies of 
any private medical records, if 
applicable.  The RO should obtain all 
additional VA medical records and 
incorporate them into the claims folder.  

2.  The RO should then schedule the 
veteran for an appropriate VA examination 
to determine the current severity of the 
service-connected diabetes mellitus.  The 
examining physician should review the 
claims folder in conjunction with the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings referable to the 
service-connected diabetes mellitus 
should be reported.  The severity of any 
medical complications caused by the 
veteran's diabetes mellitus should also 
be discussed by the examiner.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the 
likelihood that the service-connected 
diabetes mellitus or any complications 
thereof preclude the veteran from 
securing and following substantially 
gainful employment.  

3.  Upon completion of the development 
requested above, and the performance of 
any other development deemed appropriate 
by the RO, the veteran's claim should be 
reviewed once again.  The RO should 
specifically consider whether the veteran 
should be rated separately for any 
demonstrated complications of the 
service-connected diabetes mellitus.  If 
the action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  



